DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should be amended to provide antecedent basis for “a height of the rib,” “a height of the first reinforcing element,” and “a height of the second reinforc[ing] element” recited in claims 1 and 9, and “a height of the first rib,” “a height of the second rib,” “a height of the first reinforcing element,” “a height of the second reinforcing element,” “a height of the third reinforcing element,” and “a height of the fourth reinforcing element” in claim 16. 
For clarity of the record, the examiner notes that Fig. 3 of the original disclosure provides sufficient written description support for these limitations as required by 35 USC 112(a). See Applicant’s Remarks, pg. 7, fourth paragraph. Also see examiner’s annotation of Applicant’s Fig. 3 below, indicating how these claim terms are being interpreted by the examiner in view of Applicant’s disclosure. To ensure certainty in construing the claims in light of the specification, the specification should be amended to provide clear antecedent basis for the term “height” as pertaining to the ribs and the reinforcing elements.


    PNG
    media_image1.png
    245
    567
    media_image1.png
    Greyscale


Claim Objections
Claims 1, 9, and 21-23 are objected to because of the following informalities: 
In claim 1, line 11, “reinforcement” should read --reinforcing--. 
In claim 9, line 15, “reinforcement” should read --reinforcing--.
In each of claims 21-23, “plie” should read --ply--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-9, 13-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xun et al. (US Patent No. 9,044,658, hereinafter Xun) in view of Tiitola (US Patent No. 5,407,195, hereinafter Tiitola).
Regarding claim 1, Xun discloses a method of forming a hockey-stick blade (Figs. 1-3) comprising: 
providing a separate upper core element (upper core portion 50, Fig. 2; col. 4, lines 44-45) and a separate lower core element (middle core portion 54, separated by the reinforcing elements discussed below, as shown in Fig. 2); 
providing the upper core element (50) with an upper core lower edge (at bottom of core portion 50 in Fig. 3; at right of core portion 50 in Fig. 2) and wrapping the upper core lower edge with a first reinforcing element (fiber-reinforced material 70, Fig. 2; col. 5, lines 18-26); 
providing the lower core element (54) with a lower core upper edge (at top of core portion 54 in Fig. 3; at left of core portion 54 in Fig. 2) and wrapping the lower core element upper edge with a second reinforcing element (72, Fig. 2; col. 5, lines 18-26); 
placing a rib (additional supplement strip of fiber reinforced material 94, Fig. 2; col. 5, lines 39-43) between the first reinforcing element (70) and the second reinforcing element (72); 
wrapping the upper core element (50) and the first reinforcing element (70) with a first set of one or more plies (col. 5, lines 26-27, “[a]dditional strips” that overlap and layer on top of strip 70; i.e., col. 5, lines 34-35, “a second strip … added over the top of” strip 70) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the first reinforcing element (70) is contained within the first set of one or more plies (i.e., within the additional strip layered on top of the strip 70) and wrapping the lower core element (54) and the second reinforcing element (72) with a second set of one or more plies (col. 5, lines 26-27, “[a]dditional strips” that overlap and layer on top of strip 72; i.e., col. 5, lines 34-35, “a second strip … added over the top of” strip 72) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the second reinforcing element (72) is combined within the second set of one or more plies (i.e., within the additional strip layered on top of the strip 72); 
separating the upper core element (50) from the lower core element (54) entirely by the rib (the rib 94 extending the entire length of the upper and lower core elements 50, 54; see Fig. 4); and 
providing a front face (17) and a rear face (19; col. 3, lines 13-14). 
Xun does not teach the upper and lower core elements extend along a length of the hockey-stick blade to the tip of the toe-region of the hockey-stick blade, and Xun does not explicitly teach that a height of the rib is greater than heights of the first and second reinforcing elements. 
With respect to the extent of the upper and lower core elements, Tiitola teaches (Figs. 1-5) that it was known in the hockey art prior to Applicant’s invention to extend separate upper and lower core elements (foam insert strips 22, Fig. 5, which fill pockets 15-20 between bridge rib bridge members 9-14; col. 10, lines 9-35) along a length of a hockey-stick blade (2) to a tip of a toe region of the blade (col. 9, lines 60-63, as shown by dashed lines 6 in Fig. 1). The examiner notes that the separate upper and lower core elements (22) of Tiitola which extend to the tip of the toe region are separated entirely by a rib (rib bridge members 9-14) along the length to the tip of the toe region (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Xun by extending the separate upper and lower core elements along the length of the blade to the tip of the toe region, as taught by Tiitola, in order to optimize the strength and stiffness of the entire blade from the heel region to the tip of the toe region (Tiitola, col. 1, lines 65-68). The examiner notes that when the upper and lower core elements of Xun are modified in view of Tiitola to extend along the length of the blade to the tip of the toe region, as discussed above, the upper and lower core elements will not only be separate in the sense of being separated by the intervening materials, as noted above, but will also be separate in the sense of being formed by discrete pieces of core material (see Tiitola, col. 10, lines 24-39) that are entirely separated by the rib.  
With respect to the height of the rib relative to the heights of the first and second reinforcing elements, the examiner notes that Xun’s rib (94) and first and second reinforcing elements (70, 72) each inherently have a height. Although Xun is silent with respect to the height of the rib relative to the heights of the first and second reinforcing elements, Xun teaches that the “total thickness” of the rib (94) and the reinforcing elements (70, 72) “may be any total thickness suitable for placement through the channel[] 30.” The dimension that Xun here calls “thickness” is understood to correspond to the dimension that Applicant calls “height.” The “total thickness” is understood in this context to be equal to the thickness/height of the rib (94) plus the thickness/height of the internal portions of the reinforcing elements (70, 72) that are within the channel. See examiner’s annotation of Fig. 2 of Xun below (understood to be a schematic illustration that is not to scale). 

    PNG
    media_image2.png
    241
    449
    media_image2.png
    Greyscale

Xun discloses that this total thickness (thickness/height of rib 94 + thickness/height of internal portions of elements 70, 72) can be optimized within a range (e.g., 0.005 to 0.4 inches) depending on desired characteristics of the blade (col. 5, lines 50-58). Additionally, Xun teaches that one objective of the invention is to provide “a greater maximum breaking force without adding significant thickness to the blade” (col. 2, lines 32-34, “thickness” here referring to the dimension between the front and back of the blade; see annotated Fig. 2 of Xun above). One of ordinary skill in the art would have understood from Xun’s disclosure that it would be desirable to achieve the larger total thicknesses disclosed by Xun (toward the upper end of Xun’s disclosed ranges) by increasing the thickness/height of the rib (94) without increasing the thickness/height of the reinforcing members, because increasing the thickness/height of the rib (94) strengthens the blade without adding to the overall thickness of the blade itself (since the rib 94 does not extend beyond the cores 50, 54). Conversely, one of ordinary skill in the art would have recognized that it would not be desirable (or at least be less desirable) to achieve the larger total thicknesses by increasing the thickness/height of the reinforcing members (70, 72), because doing so would adversely increase the overall thickness of the blade (since the reinforcing members 70, 72 wrap around the cores 50, 54 and thus contribute to the thickness of the blade). For these reasons, it would have been obvious to one of ordinary skill in the art before the invention was made to optimize the total thickness of the material between the cores at the higher end of Xun’s disclosed ranges (col. 5, lines 50-58) by increasing the thickness/height of the rib (94) to a height greater than the height of the first and second reinforcing elements, in order to increase the maximum breaking force of the blade without adding significant thickness to the blade itself (see Xun, col. 2, lines 30-34). 
Regarding claim 6, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 1. Xun further teaches (Figs. 1-3) spacing the upper core element (50) and the lower core element (54) apart from one another in a vertical direction (by the I-beam construction that includes the reinforcing elements 70, 72, the additional strips layered over the reinforcing elements 70, 72, and the supplemental strip 94) from a heel region to a toe region (see Xun, Fig. 1, and as modified above in view of Tiitola to extend to the tip of the toe region).
Regarding claim 7, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 1. Xun further teaches (Figs. 2 and 4) the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (col. 5, lines 9-19).
Regarding claim 8, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although Xun does not illustrate one reinforcing element with a length greater than the length of another reinforcing element in the relied upon embodiment, Xun further teaches that reinforcing elements (70-76) may either span the entire length between core elements or may span a length less than the entire length between core elements (col. 5, line 59-62), and that the arrangement of reinforcing elements (70-76) within the blade can be modified to provide the blade with tailored performance characteristics (col. 5, line 65-col. 6, line 1; also see col. 2, lines 34-38). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to further modify the invention of Xun by providing one reinforcing element with a length greater than a length of another reinforcing element along the length of the hockey stick blade, in order to achieve tailored performance characteristics of the blade (Xun, col. 2, lines 34-38; col. 5, line 59-col. 6, line 1).
Regarding claim 9, Xun discloses a method of forming a hockey-stick blade (Figs. 1-3) comprising: 
providing a separate first core element (upper core portion 50, Fig. 2; col. 4, lines 44-45) and a separate second core element (middle core portion 54, separated by the reinforcing elements discussed below, as shown in Fig. 2), each core element (50, 54) defining an upper edge (at top of each core portion 50, 54 in Fig. 3; at left of each core portion 50, 54 in Fig. 2), a lower edge (at bottom of each core portion 50, 54 in Fig. 3; at right of each core portion 50, 54 in Fig. 2), a first face (as shown in Fig. 3; at top in Fig. 2), and a second face (at bottom in Fig. 2); 
wrapping only the first core lower edge, first face, and second face (of upper core portion 50) with a first reinforcing element (fiber-reinforced material 70, Fig. 2; col. 5, lines 18-26); 
wrapping only the second core element upper edge, first face, and second face (of middle core portion 54) with a second reinforcing element (72, Fig. 2; col. 5, lines 18-26); 
placing the first core element (50) and the second core element (54) adjacent to one another (as shown in Fig. 2); 
placing a rib (additional supplement strip of fiber reinforced material 94, Fig. 2; col. 5, lines 39-43) between the first reinforcing element (70) and the second reinforcing element (72); 
separating the first core element (50) from the second core element (54) entirely by the rib (the rib 94 extending the entire length of the upper and lower core elements 50, 54; see Fig. 4); 
wrapping the first core element (50) and the first reinforcing element (70) with a first set of one or more plies (col. 5, lines 26-27, “[a]dditional strips” that overlap and layer on top of strip 70; i.e., col. 5, lines 34-35, “a second strip … added over the top of” strip 70) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the first reinforcing element (70) is contained within the first set of one or more plies (i.e., within the additional strip(s) layered on top of the strip 70) and wrapping the second core element (54) and the second reinforcing element (72) with a second set of one or more plies (col. 5, lines 26-27, “[a]dditional strips” that overlap and layer on top of strip 72; i.e., col. 5, lines 34-35, “a second strip … added over the top of” strip 72) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the second reinforcing element (72) is combined within the second set of one or more plies (i.e., within the additional strip(s) layered on top of the strip 72); and 
providing a front face (17) and a rear face (19; col. 3, lines 13-14). 
Xun does not teach the first and second core elements extending along a length of the hockey-stick blade to the tip of the toe-region of the hockey-stick blade, and Xun does not explicitly teach that a height of the rib is greater than heights of the first and second reinforcing elements. 
With respect to the extent of the upper and lower core elements, Tiitola teaches (Figs. 1-5) that it was known in the hockey art prior to Applicant’s invention to extend separate first and second core elements (foam insert strips 22, Fig. 5, which fill pockets 15-20 between bridge rib bridge members 9-14; col. 10, lines 9-35) along a length of a hockey-stick blade (2) to a tip of a toe region of the blade (col. 9, lines 60-63, as shown by dashed lines 6 in Fig. 1). The examiner notes that the separate first and second core elements (22) of Tiitola which extend to the tip of the toe region are separated entirely by a rib (rib bridge members 9-14) along the length to the tip of the toe region (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Xun by extending the separate first and second core elements along the length of the blade to the tip of the toe region, as taught by Tiitola, in order to optimize the strength and stiffness of the blade from the heel region to the toe region (Tiitola, col. 1, lines 65-68). The examiner notes that when the first and second core elements of Xun are modified in view of Tiitola to extend along the length of the blade to the tip of the toe region, as discussed above, the first and second core elements will not only be separate in the sense of being separated by the intervening materials, as noted above, but will also be separate in the sense of being formed by discrete pieces of core material (see Tiitola, col. 10, lines 24-39) that are entirely separated by the rib.  
With respect to the height of the rib relative to the heights of the first and second reinforcing elements, the examiner notes that Xun’s rib (94) and first and second reinforcing elements (70, 72) each inherently have a height. As discussed above, Xun teaches that the “total thickness” of the rib (94) and the reinforcing elements (70, 72) “may be any total thickness suitable for placement through the channel[] 30” (where “thickness” is understood to correspond to the dimension that Applicant calls “height”). The “total thickness” is understood in this context to be equal to the thickness/height of the rib (94) plus the thickness/height of the internal portions of the reinforcing elements (70, 72) that are within the channel. See examiner’s annotation of Fig. 2 of Xun above.
Xun discloses that this total thickness (thickness/height of rib 94 + thickness/height of internal portions of elements 70, 72) can be optimized within a range (e.g., 0.005 to 0.4 inches) depending on desired characteristics of the blade (col. 5, lines 50-58). Additionally, Xun teaches that one objective of the invention is to provide “a greater maximum breaking force without adding significant thickness to the blade” (col. 2, lines 32-34, “thickness” here referring to the dimension between the front and back of the blade; see annotated Fig. 2 of Xun above). One of ordinary skill in the art would have understood from Xun’s disclosure that it would be desirable to achieve the larger total thicknesses disclosed by Xun (toward the upper end of Xun’s disclosed ranges) by increasing the thickness/height of the rib (94) without increasing the thickness/height of the reinforcing members (70, 72), because increasing the thickness/height of the rib (94) strengthens the blade without adding to the overall thickness of the blade itself (since the rib 94 does not extend beyond the cores 50, 54). Conversely, one of ordinary skill in the art would have recognized that it would not be desirable (or at least be less desirable) to achieve the larger total thicknesses by increasing the thickness/height of the reinforcing members (70, 72), because doing so would adversely increase the overall thickness of the blade (since the reinforcing members 70, 72 wrap around the cores 50, 54 and thus contribute to the thickness of the blade). For these reasons, it would have been obvious to one of ordinary skill in the art before the invention was made to optimize the total thickness of the material between the cores at the higher end of Xun’s disclosed ranges (col. 5, lines 50-58) by increasing the thickness/height of the rib (94) to a height greater than the height of the first and second reinforcing elements, in order to increase the maximum breaking force of the blade without adding significant thickness to the blade itself (see Xun, col. 2, lines 30-34). 
Regarding claim 13, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 9. Xun further teaches (Figs. 1-3) spacing the first core element (50) and the second core element (54) apart from one another in a vertical direction (by the reinforcing elements 70, 72, the additional strips layered over the reinforcing elements 70, 72, and the supplemental strip 94) from a heel region to a toe region (see Xun, Fig. 1, and as modified above in view of Tiitola to extend to tip of toe region).
Regarding claim 14, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 9. Xun further teaches (Figs. 2 and 4) the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (col. 5, lines 9-19) and the rib (94) is formed of fiber-reinforced materials (col. 5, lines 39-40).
Regarding claim 15, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 9. Although Xun does not illustrate one reinforcing element with a length greater than the length of another reinforcing element in the relied upon embodiment, Xun further teaches that reinforcing elements (70-76) may either span the entire length between core elements or may span a length less than the entire length between core elements (col. 5, line 59-62), and that the arrangement of reinforcing elements within the blade can be modified to provide the blade with tailored performance characteristics (col. 5, line 65-col. 6, line 1; also see col. 2, lines 34-38). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to further modify the invention of Xun by providing one reinforcing element with a length greater than a length of another reinforcing element along the length of the hockey stick blade, in order to achieve tailored performance characteristics of the blade (Xun, col. 2, lines 34-38; col. 5, line 59-col. 6, line 1).
Regarding claim 16, Xun discloses a method of forming a hockey-stick blade (Figs. 1-2) comprising: 
providing a separate upper core element (upper core portion 50, Fig. 2; col. 4, lines 44-45), a separate middle core element (middle core portion 54), and a separate lower core element (lower core portion 52, the core elements 50, 52, and 54 being separated by intervening reinforcing elements as discussed below), each core element (50, 54, 52) defining an upper edge (at top of each core portion 50, 54, 52 in Fig. 3; at left of each core portion 50, 54, 52 in Fig. 2), a lower edge (at bottom of each core portion 50, 54, 52 in Fig. 3; at right of each core portion 50, 54, 52 in Fig. 2), a first face (as shown in Fig. 3; at top of each core portion 50, 54, 52 in Fig. 2), and a second face (at bottom of each core portion 50, 54, 52 in Fig. 2); 
wrapping only the upper core lower edge, the upper core first face, and the upper core second face with a first reinforcing element (fiber-reinforced material 70, Fig. 2; col. 5, lines 18-26); 
wrapping only the middle core element upper edge, the middle core first face, and the middle core second face with a second reinforcing element (72, Fig. 2; col. 5, lines 18-26) and wrapping only the middle core element lower edge, the middle core first face, and the middle core second face with a third reinforcing element (74, Fig. 2; col. 5, lines 18-26); 
wrapping only the lower core element upper edge, the lower core first face, and the lower core second face with a fourth reinforcing element (76, Fig. 2; col. 5, lines 18-26); 
placing a first rib (94; col. 5, lines 39-43) between the first reinforcing element (70) and the second reinforcing element (72, Fig. 2); 
placing a second rib (96; col. 5, lines 39-43) between the third reinforcing element (74) and the fourth reinforcing element (76, Fig. 2), 
wherein the first rib (94) entirely separates the upper core element (50) from the middle core element (54, along the entire length of the core elements 50, 54, Fig. 4) and the second rib (96) entirely separates the middle core element (54) from the lower core element (52, along the entire length of the core elements 54, 52, Fig. 4); 
wrapping the upper core element (50) and the first reinforcing element (70) with a first set of one or more plies (col. 5, lines 26-27, “[a]dditional strips” that overlap and layer on top of strip 70; i.e., col. 5, lines 34-35, “a second strip … added over the top of” strip 70) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the first reinforcing element (70) is contained within the first set of one or more plies (i.e., within the additional strip(s) layered on top of the strip 70); 
wrapping the middle core element (54), the second reinforcing element (72), and the third reinforcing element (74) with a second set of one or more plies (col. 5, lines 26-27, the set including the “[a]dditional strips” that overlap and layer on top of strips 72 and 74; also see col. 5, lines 34-35) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the second reinforcing element (72) and the third reinforcing element (74) are combined within the second set of one or more plies (i.e., within the set of additional strip(s) layered on top of the strips 72 and 74); and 
wrapping the lower core element (52) and the fourth reinforcing element (76) with a third set of one or more plies (col. 5, lines 26-27, “[a]dditional strips” that overlap and layer on top of strip 76; also see col. 5, lines 34-35) including carbon fiber (col. 5, lines 44-50, carbon fiber prepreg material) such that the fourth reinforcing element (76) is contained within the third set of one or more plies (i.e., within the additional strip(s) layered on top of the strip 76).
Xun does not teach the upper, middle, and lower core elements extend along a length of the hockey-stick blade to the tip of the toe-region of the hockey-stick blade, and Xun does not explicitly teach that a height of the first and second ribs is greater than heights of the first, second, third, and fourth reinforcing elements. 
With respect to the extent of the upper, middle, and lower core elements, Tiitola teaches (Figs. 1-5) that it was known in the hockey art prior to Applicant’s invention to extend separate upper, middle, and lower core elements (foam insert strips 22, Fig. 5, which fill pockets 15-20 between bridge rib bridge members 9-14; col. 10, lines 9-35) along a length of a hockey-stick blade (2) to a tip of a toe region of the blade (col. 9, lines 60-63, as shown by dashed lines 6 in Fig. 1). The examiner notes that the separate upper, middle, and lower core elements (22) of Tiitola which extend to the tip of the toe region are separated entirely by ribs (rib bridge members 9-14) along the length to the tip of the toe region (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Xun by extending the separate upper, middle, and lower core elements along the length of the blade to the tip of the toe region, as taught by Tiitola, in order to optimize the strength and stiffness of the entire blade from the heel region to the tip of the toe region (Tiitola, col. 1, lines 65-68). The examiner notes that when the upper, middle, and lower core elements of Xun are modified in view of Tiitola to extend along the length of the blade to the tip of the toe region, as discussed above, the upper, middle, and lower core elements will not only be separate in the sense of being separated by the intervening materials, as noted above, but will also be separate in the sense of being formed by discrete pieces of core material (see Tiitola, col. 10, lines 24-39) that are entirely separated by the ribs.  
With respect to the heights of the ribs relative to the heights of the reinforcing elements, the examiner notes that Xun’s ribs (94, 96) and reinforcing elements (70-76) each inherently have a height. As discussed above, Xun teaches that the “total thickness” of the ribs (94, 96) and the reinforcing elements (70-76) “may be any total thickness suitable for placement through the channels 30, 32” (where “thickness” is understood to correspond to the dimension that Applicant calls “height”). The “total thickness” is understood in this context to be equal to the thickness/height of the ribs (94, 96) plus the thickness/height of the internal portions of the reinforcing elements (70-78) that are within the channels. See examiner’s annotation of Fig. 2 of Xun above.
Xun discloses that this total thickness (thickness/height of ribs 94, 96 + thickness/height of internal portions of elements 70-76) can be optimized within a range (e.g., 0.005 to 0.4 inches) depending on desired characteristics of the blade (col. 5, lines 50-58). Additionally, Xun teaches that one objective of the invention is to provide “a greater maximum breaking force without adding significant thickness to the blade” (col. 2, lines 32-34, “thickness” here referring to the dimension between the front and back of the blade; see annotated Fig. 2 of Xun above). One of ordinary skill in the art would have understood from Xun’s disclosure that it would be desirable to achieve the larger total thicknesses disclosed by Xun (toward the upper end of Xun’s disclosed range) by increasing the thickness/height of the ribs (94, 96) without increasing the thickness/height of the reinforcing members (70-76), because increasing the thickness/height of the ribs (94, 96) strengthens the blade without adding to the overall thickness of the blade itself (since the ribs 94, 96 do not extend beyond the cores 50, 52, 54). Conversely, one of ordinary skill in the art would have recognized that it would not be desirable (or at least be less desirable) to achieve the larger total thicknesses by increasing the thickness/height of the reinforcing members (70-76), because doing so would adversely increase the overall thickness of the blade (since the reinforcing members 70-76 wrap around the cores 50, 52, 54 and thus contribute to the thickness of the blade). For these reasons, it would have been obvious to one of ordinary skill in the art before the invention was made to optimize the total thickness of the material between the cores at the higher end of Xun’s disclosed ranges (col. 5, lines 50-58) by increasing the thickness/height of the ribs (94, 96) to a height greater than the height of the first, second, third, and fourth reinforcing elements, in order to increase the maximum breaking force of the blade without adding significant thickness to the blade itself (see Xun, col. 2, lines 30-34). 
Regarding claim 18, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 16. Xun further teaches (Figs. 1-3) spacing the upper core element (50), the middle core element (54), and the lower core element (52) apart from one another in a vertical direction (by the reinforcing elements 70-76, the additional strips layered over the reinforcing elements 70-76, and the supplemental strips 94-96) from a heel region to a toe region (see Xun, Fig. 1, and as modified above in view of Tiitola to extend to tip of toe region).
Regarding claim 19, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 16. Xun further teaches (Fig. 2) the first, second, third, and fourth reinforcing elements (70-76) comprise fiber-reinforced plies (col. 5, lines 9-19) and the first and second ribs (94 and 96) are formed of fiber-reinforced materials (col. 5, lines 39-40).
Regarding claim 20, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 16. Xun further teaches (Fig. 2) the upper, middle, and lower core elements (50, 54, 52) comprise foam (col. 3, line 65-col. 4, line 8).
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xun in view of Tiitola, in further view of Gans (US Patent Pub. 2012/0070301, hereinafter Gans).
Regarding claims 21-23, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claims 1, 9, and 16, respectively. Xun does not teach wrapping a serrated ply around the tip of the toe region of the hockey-stick blade. However, Gans teaches a method of forming a hockey-stick blade (Fig. 6) that includes wrapping a serrated ply (carbon fiber layer 624, cut to provide for easier wrapping; para. 0033) around a tip of a toe region of the hockey-stick blade (para. 0033, lines 2-3, “around the edges of the preform”, the edges including the tip of the toe as shown in Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Xun by wrapping a serrated ply around the tip of the toe region, as taught by Gans, in order to cover the edges of the core elements and to improve the structure of the blade (Gans, para. 0033).
Response to Arguments
Applicant's arguments filed July 8, 2022, have been fully considered but they are not persuasive. 
With respect to claims 1, 9, and 16, in response to Applicant’s argument that Xun does not disclose a height of the rib compared to the reinforcing element, the examiner notes that Xun’s ribs and reinforcing elements each inherently have a height. While the examiner acknowledges that Xun does not explicitly describe the relationship of these heights, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art in view of Xun’s disclosure to configure the ribs to have a height greater than that of the reinforcing elements, in order to increase the maximum breaking force of the blade without adding significant thickness to the blade itself (see Xun, col. 2, lines 30-34), as discussed in detail above in response to Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 31, 2022/